DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/21 has been entered.
Response to Arguments
Applicant's arguments filed 9/1/21 have been fully considered but they are not persuasive to the extent that they apply to the current rejection. As to the newly added limitations, the current rejection does not rely on the previously cited references. As to applicant’s argument that Bennett does not teach the pattern template to make the defined pattern. The examiner has provided non patent literature to define what a pattern is: “a decorative design” or “a natural or change marking, configuration, or design: patterns of frost on the window” [dictionary.com]. Bennett is capable of patterns such as “graining, mottling, blotching, marbling, streaking, and variegation” Bennett would at least meet the requirements of a defined pattern template compared to scattering [0051, 0054]. At least the streaking, granite, marbling, and graining configuration would meet the definition of a pattern. The examiner reiterates the applicant’s specification specifies that the materials are placed by a scatterer, as the color application system template of Bennett is capable of patterns such as “graining, mottling, blotching, marbling, streaking, and variegation” Bennett would at least meet the requirements of a defined pattern template compared to scattering [0051, 0054].  Bennett even notes that the design of the opening of the color containing system can be varied to accomplish different patterns which would be reasonably interpreted as a template, as template just requires some sort of decorative effect that is intentioned to be accomplished [0054]. Applicant has not presented argument or limitations as to why the effects of Bennett would not reasonably be interpreted as a pattern or how the template the applicant is different than that of Bennett. nd roll and roll (3 or 4) being the third roll while Ishida discloses their relative sizing  with calibration points (X, Y, Z) [Fig 5]. Arranging the rolls of Bennett to have Salo’s placement and Ishida’s sizing would result in the claimed invention. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “25 % of the total mass of the thermally deformable plastic sheet contains the second plastic material in powder form scattered on the surface of the first plastic material not completely pressed into the first plastic material.” The way this limitation is stated creates ambiguity as to whether the limitation requires 25% of the surface be covered with the 2nd material, 25% of the thickness of the sheet contain the powder or the scattered material is simply added in an amount that equals 25% the mass of the finished product. Per applicant’s specification [0072], the examiner has assumed added in an amount equal to 25% the mass of the finished product. The word “contains” is more ambiguous in this context than how this concept was stated in [0072]. 
Claims 2-4 inherit indefiniteness of claim 1.
Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 states “25 % of the total mass of the thermally deformable plastic sheet contains the second plastic material in powder form scattered on the surface of the first plastic material not completely pressed into the first plastic material”. Since this appears to require scattering, claim 3 would fail to further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 2002/0081398) in view of Ishida (US 6045349), Salo (US 4117054), Mehlmann (US 2011/0081553), Tayebi (US 6497833) and Graab (US 6221462).
As to claim 1, Bennett teaches a sheet production process for producing a thermally deformable plastic sheet having an at least two-color design [Abstract], comprising the steps: extruding a first plastic material into a flowable plastic melt [0042, 0047], and two-dimensionally dispensing the plastic melt of the first plastic material in a first thickness using an extruder die or slot die [0042, 0047, Fig 1]; applying a second scatterable and/or free-flowing plastic material in a defined two- dimensional way and in a defined pattern design using a pattern template to the plastic melt consisting of the first plastic material [0052, 0054, Fig 1]; and calendaring of the plastic melt and simultaneously at least partially impressing the second plastic material applied two-dimensionally and in a pattern design into the first plastic material by means of a calendar assembly [0011, 0047, 0048, 0060, claim 3]; cooling the melt into a solid plastic sheet [0047]. The end product is thermally deformable as both plastics are made of the thermoplastic [Abstract]. Bennett does not explicitly state the particle size of the second plastic material on average corresponds to the final thickness of the plastic sheet, or is thicker by a maximum of 50% and/or thinner, for a minimum of 70%, than the final thickness of the plastic sheet. Bennett teaches that the size of the second plastic material in powder form determines the visual properties of the pattern on the part [0045, 0052, 0054]. Bennett does not explicitly state using 25% of the mass, but notes that the amount of powder added relative to the sheet is what determines color/pattern intensity [0052]. Thus, mass percentage of powder is a results effective variable on color/pattern intensity [0052].  It is well settled that the determination of the optimum value of a result effective variable, in this case layer thickness, is within the skill of one practicing art, see MPEP § 2144.05 II. It would have been obvious to one of ordinary skill in the art to optimize the mass percentage of the powder to 25% of the finished product, as suggested by Bennett, in order to achieve the desired color/pattern intensity.
Bennett teaches calibrating the thickness of the sheet and simultaneously at least partially impressing the second plastic material to the plastic melt consisting of the first plastic material a calendar assembly is provided which has a first, a second and a third calendar roller (8) [Fig 1, 0011, 0047, 0048, 0060, claim 3]. Bennett does not explicitly state that a second and a third calendar roll, wherein the second and third calendar rolls are arranged above one another, together forming a second calibrating stage and the first and second calendar rolls are arranged with a horizontal set-off, together forming a first calibrating stage, and wherein following an 
Salo teaches a calendaring roll set [Abstract] wherein the 2nd roll is horizontally offset from the first roll and above the third roll with roll (1 or 2) being the first roll, roll (2 or 3) being the 2nd roll and roll (3 or 4) being the third roll [Fig 1] such that the roll can impart the desired film thickness [col 1 line 5-10 and 55-65, col 2 line 25-64]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Bennett and utilized a 2nd roll horizontally offset from the first roll, as suggested by Salo, as this had ensured that the desired thickness was obtained.
Ishida teaches a plant for producing polymer film wherein the calendaring system [Abstract] state that a second (30b) and a third calendar roll (30c), wherein the second and third calendar rolls are arranged above one another, together forming a second calibrating stage and the first (28) and second calendar (30b) rolls, together forming a first calibrating stage, and the first roll is significantly larger than 2nd and third rolls such that the spread could be placed on the upper side of the 1rst roll [col 8 line 33-48, Fig 5] as this configuration had proven successful at providing a high quality film without wrinkles and good crystallinity[col 1 line 5-12, col 6 line 41-col 7 line 40]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method Bennett and, as suggested Ishida, as this assembly had proven successful at providing a high quality film without wrinkles and good crystallinity.
Tayebi teaches method of coloring the surface of a multilaminate [Abstract] wherein a bottom sheet/film (14) is extruded onto the carrier belt (30) as this allows for control of the thickness of the sheet by changing the speed of the belt and also the film does not adhere to the belt [Fig 1-4, col 1 line 39-col 2 line 12]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Bennett and extruded the material onto a belt, as suggested by Tayebi, in order to control the thickness of the film and using a belt need not result in adherence to the belt.
Bennett does not explicitly state that the particles are applied to the upper side of the first roll.
Graab teaches a method of making floor coverings by scattering particles on a web [Abstract], the scatterer (10) applies the particles to the top of a large first roll (12) to allow for pressing of the particles into the film and obtaining good adherence [col 6 line 10-36]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Bennett and applied the particles at the upperside of the first roller, as suggested by Graab, as this configuration had proven successful at obtaining good adherence to the film.  
Bennett does not explicitly state that the particles are only partially pressed into the film to provide anti-slip properties.
Mehlmann teaches a method of making granite like pattern on a film sheet wherein particles are only partially embedded within the thickness of the sheet in order to prevent slipperiness phrased as non-skid [0038, 0039, 0046, 0009, Fig 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Bennett and had the powder be only partially embedded, as suggested by Mehlmann, in order to create a granite patterned article with a non-skid surface.
As to claim 2, Bennett teaches that a differently colored first plastic material is used as said second plastic material [0038, 0043, 0044, claims 4, 13].  
As to claim 3, Bennett teaches application of the second plastic material to the plastic melt consists of the first plastic material is performed by scattering [0054, Fig 1].  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 2002/0081398) in view of Ishida (US 6045349), Salo (US 4117054), Graab (US 6221462), Tayebi (US 6497833) and Mehlmann (US 2011/0081553), as applied to claims 1-3 above, and in further view of Nichols (US 2009/0305008).
As to claim 4, Bennett does not explicitly state that the second plastic material penetrates the melt of the first plastic material to a penetration depth of at least about 30% of the thickness of thermally deformable plastic sheet.
Nichols teaches a method of patterning colorant on the surface of an extruded plastic [Abstract, Fig 3] and notes penetration depth is determinant of the scuff resistance and wearability of the color [0070, 0094, 0096]. Thus, penetration depth is a results effective variable on color wearability. Moreover, as the thickness of the article of is .76 cm [0108], greater than 3 mm penetration depth reside within the claimed range [0096]. It is well settled that the determination of the optimum value of a result effective variable, in this case colorant penetration depth, is within the skill of one practicing art, see MPEP § 2144.05 II. It would have been obvious to one of ordinary skill in the art to optimize the penetration depth of the color to greater than 30% of the thickness of the end product, as suggested by Nichols, in order to impart adequate color wearability. Moreover, it has been held that choosing the over lapping portion of the range taught in the prior art is a prima facie case of obviousness, see MPEP 2144.05 I. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/ARMAND MELENDEZ/Examiner, Art Unit 1742